Detailed Action

Acknowledgements 


1.   	This communication is in response to the amended Application No. 14/447,384        filed on 8/20/2021.
2. 	Claim(s) 1-3, 6-9, 21-23, 26-27 and 29-44 are currently pending and have been fully examined.
3.	Claim(s) 4-5, 10-20, 24-25 and 28 have been cancelled by the Applicant.

4.	For the purpose of applying prior art, PreGrant Publications will be referred to 

using a four digit number within square brackets, e. g. [0001].

Notice of Pre-AIA  or AIA  Status
5.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Applicant’s Comments/Remarks

6.	Applicant’s response, filed on 8/20/2021, has fully been considered and is persuasive.
Applicant’s Argument #1:

Applicant contends that the amended claim(s) obviates the 35 USC 112(a)  

rejection set forth in the prior office action.

Examiner’s Response to Argument #1:

Applicant’s argument that the amended claim(s) obviates the 35 USC 112(a) 

rejection set forth in the prior office action has fully been considered and is persuasive; 

therefore, the Examiner withdraws the 35 USC 112(a) rejection.
Applicant’s Argument #2:

Applicant contends that the amended claim(s) obviates the 35 USC 112(b)  

rejection set forth in the prior office action.

Examiner’s Response to Argument #2:

Applicant’s argument that the amended claim(s) obviates the 35 USC 112(b) 

rejection set forth in the prior office action has fully been considered and is not 

persuasive.  Applicant amended the claim to recite, “to enable the client software to 

encrypt payment information associated with the online purchase transaction” and

“client software encrypted payment information, the payment information being 

encrypted using the executable encryption function code;” however, Applicant’s claim is 

directed to the functions/operations of the “payment processing computing 

equipment.”  What the “client software, on the user computing equipment” is 

“enabled” to do is beyond the scope of the claim; therefore, the Examiner finds 

Applicant’s arguments “not persuasive” and maintains the 35 USC 112(b) rejection.


Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claim(s) 1-3, 6-9, 21-23, 26-27 and 29-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 
	As to claim 1, Applicant recites, “and client software encrypted payment information,” while previously Applicant recites, “A method in which a user at user computing equipment uses client software in completing an online purchase transaction with merchant computing equipment over a communications network, the method comprising: receiving via the communications network, by payment processing computing equipment associated with a payment processor, a request for an executable encryption function code to encrypt payment information associated with the online purchase transaction from the client software on the user computing equipment;”
Therefore, it is unclear HOW Applicant’s claimed invention works for Applicant claim is interpreted to recite two separate and distinct “client software’s.”
	Claim(s) 21 and 35 contains similar language or like deficiencies found in claim 1.
	Dependent claim(s) 2-3, 6-9, 22-23, 26-27, 29-34 and 36-44 are also rejected for being dependent upon rejected claim(s) 1, 21 and 35.

Claim Rejections - 35 USC § 112


9.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	As to claim 1, the scope of the claim is unclear as Applicant recites, “to enable the client software to encryption of payment information associated with the online purchase transaction.”  The scope of the claim is unclear since one of ordinary skill would not be able to ascertain what the positive step is since "enable" represents state, rather than action.  Applicant’s claim limitations are silent the actual positive recitation of a method step reciting the ‘encrypting” of payment information associated with the online purchase transaction.

	As to claim 1, the scope of the claim is unclear as Applicant recites, “to enable the client software to encrypt payment information associated with the online purchase 
transaction” and “client software encrypted payment information, the payment 

information being encrypted using the executable encryption function code;” however, 

Applicant’s claim is directed to the functions/operations of the “payment processing 

computing equipment.”  What the “client software, on the user computing 

equipment” is “enabled” to do is beyond the scope of the claim;


	Claim(s) 21 and 35 contains similar language or like deficiencies found in claim 1.
 
Conclusion

11.	The prior art made of record and not relied upon is considered pertinent to     

applicant’s disclosure.




    PNG
    media_image1.png
    865
    658
    media_image1.png
    Greyscale


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time 

policy as set forth in 37 C.F.R. §1.136(a).

             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS from the mailing date of this final action and the advisory action is not 

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.


	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 	

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 



9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        10/20/2021